         Case 2:16-cv-01584-CL        Document 126       Filed 12/28/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

JERRY R. TIPPETT,

                Petitioner,                                 Case No. 2:16-cv-1584-CL

        v.
                                                                    ORDER
JOHN MYRICK, Superintendent
of TRCI,

            Respondent.
___________________________

MCSHANE, Judge:

        Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 110),

and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Petitioner filed objections to the Findings and Recommendation. Accordingly, I have reviewed

the file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude

the report is correct.

        Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 110) is adopted.

Petitioner’s Motion for an Evidentiary Hearing (ECF No. 64) is DENIED. The Petition (ECF No.

67) is DENIED and this action is DISMISSED, with prejudice. As Petitioner has not made a

1 –ORDER
         Case 2:16-cv-01584-CL          Document 126        Filed 12/28/20     Page 2 of 2




substantial showing of the denial of a constitutional right, the Court declines to issue a certificate

of appealability.

IT IS SO ORDERED.

       DATED this 28th day of December, 2020.

                                               _______/s/ Michael J. McShane________
                                                       Michael McShane
                                                   United States District Judge




2 –ORDER
